Citation Nr: 0621822	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-32 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.	Entitlement to a rating higher than 30 percent for a left 
shoulder muscle injury as a residual of a gunshot wound.

2.	Entitlement to a rating higher than 10 percent for 
surgical resection of the distal third of the left clavicle, 
also a residual of the gunshot wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which increased from 20 to 30 percent the disability rating 
for the veteran's service-connected left shoulder injury 
effective January 23, 2004.  Also in that decision, the RO 
confirmed and continued his 10 percent rating for the 
surgical resection of the distal third of his left clavicle -
- a separate disability rating previously awarded for 
orthopedic manifestations as residuals of a gunshot wound.

In May 2006, to support his claims for higher ratings for 
these disabilities, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge (VLJ) of the 
Board.  A transcript of the proceeding is of record.

As discussed below, the Board is granting a higher 20 percent 
rating for the surgical resection of the left clavicle and, 
aside from this, is awarding a separate additional 10 percent 
rating for scars that also are a residual of the gunshot 
wound sustained during service.  Since, however, further 
development of the evidence is needed concerning the 
remaining claims for an even higher rating for the left 
clavicle resection and for an increased rating for the left 
shoulder muscle injury, these claims are being remanded to 
the RO via the Appeals Management Center (AMC).  VA will 
notify the veteran if further action is required on his part 
concerning these claims.




FINDINGS OF FACT

1.	The surgical resection of the distal third of the 
veteran's left clavicle has resulted in orthopedic disability 
tantamount to disunion of the clavicle and scapula.

2.	The medical evidence also indicates there are residual 
scars on his left anterior and posterior shoulder that, on 
objective examination, were tender to palpation.


CONCLUSIONS OF LAW

1.	The criteria are met for a higher 20 percent rating for 
the surgical resection of the distal third of the left 
clavicle.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5201, 
5203 (2005).

2.	The criteria also are met for a separate 10 percent rating 
for scars as a residual of the gunshot wound to the left 
shoulder.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.118, DC 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Inasmuch as the Board had decided to award a higher 20 
percent rating for the service-connected resection of the 
left clavicle, and is remanding the remaining component of 
this claim for yet an even higher rating for this condition -
- and is also granting an additional 10 percent rating for 
scars as a residual of the gunshot wound during service, 
there is no need to address whether there has been compliance 
with the notice and duty to assist provisions of the VCAA.  
This is because, even if there has been, there is no 
resulting detrimental impact on the adjudication of these 
claims, and thus, this at most would only be harmless error.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court addressed the applicability of the VCAA to 
situations, as here, where the veteran has filed a claim for 
a higher disability rating for a service-connected condition.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  


Upon receipt of an application for "service connection," VA 
must review the information and evidence presented with the 
claim and provide the veteran notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Dingess/Hartman holding went on to indicate this includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In any event, the RO issued a May 2006 letter to the veteran 
informing him that his case was being recertified to the 
Board, and moreover, included an in-depth explanation of the 
evidence required to establish both the disability rating and 
effective date elements of the claims on appeal, consistent 
with the legal requirements set forth in Dingess/Hartman, 
Nos. 01-1917 and 02-1506.  Hence, he has been sufficiently 
apprised of the additional notice information pertaining to 
his claims in accordance with the recent holding in 
Dingess/Hartman, and in advance of when the claims file is 
returned to the RO to effectuate the award of a higher rate 
of compensation in this decision.


Governing Laws, Regulations and Analysis

Left Clavicle Resection

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2005).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2005).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  However, that said, where rating 
criteria are ambiguous, they are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, which 
would justify a particular disability rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The veteran presently has a 10 percent rating for status-post 
resection of the distal third of his left clavicle - which, 
as stated, is to compensate him for the orthopedic component 
of his disability as a residual of the gunshot wound he 
sustained in service.  Under the provisions of 38 C.F.R. § 
4.71a, DC 5203, for impairment of the clavicle or scapula, 
where the upper extremity affected is the minor arm (as in 
this case), a 10 percent rating is warranted when there is 
malunion of the clavicle and scapula, or nonunion without 
loose movement.  A maximum 20 percent rating may be assigned 
provided there is either nonunion of the clavicle or scapula, 
or dislocation at those specific locations.
A note in this code indicates this condition also may be 
evaluated based on impairment of function of the contiguous 
joint.

Also relevant to the evaluation of the veteran's left 
clavicle resection is the extent he has any consequent 
limitation of motion of his arm in accordance with 
38 C.F.R. § 4.71a, DC 5201.  Under this code, limitation of 
motion of an arm (minor extremity) at shoulder level or to 
midway between the side and shoulder level warrants a 20 
percent rating.  Limitation of motion to 25 degrees from the 
side warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, DC 
5201.

Normal range of motion for the shoulder is from 0 degrees of 
extension to 180 degrees of forward flexion; abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

The objective medical findings of record pertaining to the 
veteran's service-connected surgical resection of the distal 
third of the left clavicle support the assignment of a higher 
20 percent rating for this disability.  In accordance with 
the applicable rating criteria under which the RO has 
evaluated this orthopedic condition, including the provisions 
of DC 5203, a higher rating of 20 percent is available for 
either dislocation or nonunion with loose movement affecting 
the clavicle or scapula.  See 38 C.F.R. § 4.71a, DC 5203.  

The most recent VA examination of record pertaining to the 
joints of the upper extremities, dated in March 2004 (an 
examination for muscle injury was also conducted that month), 
indicates that on objective examination the veteran clearly 
had a palpable absence of the distal third of the clavicle 
measuring 3-cm in length.  


Other evidence of functional impairment was identified as 
well, including pain and discomfort that were exacerbated 
during continued use and repetitive motion.  There were no 
specific documented instances of nonunion and/or dislocation 
of any portion of the left shoulder.  But in view of the fact 
that he underwent a surgical resection of a portion of his 
clavicle during service, and the absence of a 3-cm portion of 
the clavicle is palpable, it stands to reason the distal end 
of the clavicle would reasonably be expected to be in 
disunion, or at best, extremely diminished quality of union 
with other distal portions of the shoulder joint itself, such 
as the acromion process (part of the scapula).  So when 
applying the benefit of the doubt doctrine to this case, 
there is evidence of an orthopedic manifestation of or that, 
at minimum, closely approximates disunion of the clavicle and 
scapula.  Consequently, a higher 20 percent rating is 
warranted under DC 5203.  See 38 C.F.R. § 4.3.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Scars as a Residual of the Gunshot Wound

As alluded to, where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco, 7 Vet. 
App. at 55.  

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders - including 
residual scars.  See 67 Fed. Reg. 49,596 (2002) (codified at 
38 C.F.R. § 4.118).  The veteran's claim for increase for 
the service-connected residuals of the gunshot wound to his 
left shoulder was received in January 2004, subsequent to 
the date of this regulatory revision, so only the revised 
rating criteria apply in this instance.  

Under the revised rating criteria effective August 30, 2002 
pertaining to the evaluation of scarring, DC 7801 provides 
that scars other than on the head, face, or neck, which are 
deep or cause limited motion and cover an area of at least 6 
square inches (39 square cm.), warrant a compensable rating.
Under DC 7802, scars other than on the head, face, or neck, 
which are superficial and do not cause limited motion and 
cover an area of at least 144 square inches (929 square cm.), 
warrant a compensable rating.  38 C.F.R. § 4.118.

Also, a scar that is superficial and unstable warrants the 
assignment of a maximum 10 percent rating.  38 C.F.R. § 
4.118, DC 7803.  Note 1 to DC 7803 provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 2 to DC 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804.   Note 1 to DC 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Other scars (not covered in DCs 7800 through 7804) are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.

In the report of the veteran's March 2004 VA examination for 
the purposes of evaluating the extent of impairment related 
to his muscle injury, detailed findings were also rendered 
concerning the signs and symptoms of scars in the areas of 
where he had previously sustained the gunshot wound during 
his military service.  
It was objectively noted there was an entry scar on his left 
anterior shoulder 4-cm by 3-cm, oval shaped and well-healed.  
And on his left posterior shoulder, near the clavicle and 
scapula, there was a 6-cm by 2-cm linear shaped scar.  The 
scars were sensitive and very tender to palpation.  There 
also were adhesions to both scars.  He demonstrated a 
diminished pinprick and smooth sensation on the scar areas.

The results of that March 2004 VA examination provide an 
evidentiary basis for awarding a separate 10 percent rating, 
under DC 7804, for gunshot wound residual scars that are 
superficial and painful on examination.  While the issues for 
which the veteran has appealed, as set forth in the August 
2004 statement of the case (SOC) issued by the RO, concerned 
higher ratings for the service-connected muscle injury and 
resection of the left clavicle, these claims also necessarily 
encompass an appeal for a higher overall level of disability 
compensation for the service-connected residuals of the 
gunshot wound to the left shoulder during service.  That is 
to say, the scars are a residual of that unfortunate 
incident, too, which, to date, have not been accounted for in 
the veteran's compensation.  So there is jurisdiction to 
consider and adjudicate the issue of his entitlement to a 
separate rating for these scars.  Cf., EF v. Derwinski, 1 
Vet. App. 324 (1991) (VA must construe claims liberally).

As indicated, there is objective clinical evidence of pain on 
palpation of the affected areas of scarring.  There also is 
indication these scars have involved some damage to the 
underlying soft tissues, as evidenced by adhesions and 
diminished sensation.  However, while DC 7804 provides a 
compensable rating for one or more scars that are associated 
with superficial tissue damage (along with pain on 
examination), that rating still applies provided that at 
least those criteria were met, and notwithstanding whether 
the standard for a compensable rating was actually exceeded.  
Thus, the current record provides the basis for assignment of 
a separate 10 percent rating under DC 7804 for the scars, as 
a residual of the gunshot wound.  And while there are two 
other components of the resulting disability for which the 
veteran already was awarded compensation -- namely, the 
orthopedic manifestation from the resection of his left 
clavicle and the muscle injury, granting additional 
compensation (at the 10-percent level) for his scars does not 
violate VA's 
anti-pyramiding regulation, which precludes the evaluation of 
the same disability (for compensation purposes) under 
different diagnoses.  38 C.F.R. § 4.14 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 
Vet. App. 203, 206 (1993).

Considering the remaining diagnostic codes pertaining to 
evaluating scars, there is no basis currently for assigning a 
rating higher than 10 percent in the absence of evidence of 
sufficient surface area warranting a higher rating under DC 
7801 or 7802.  Also, the functional limitations the veteran 
has in his left shoulder and clavicle - including limited 
mobility - have been rated as part and parcel of his 
orthopedic component (i.e., the clavicle resection) and 
muscle injury.  So he cannot receive a higher rating for the 
scars under DC 7805, either.

Hence, a separate 10 percent rating - but no greater, is 
warranted for the gunshot wound residual scars.  See 38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. at 519.


ORDER

A higher 20 percent rating is granted for the surgical 
resection of the distal third of the left clavicle, subject 
to the laws and regulations governing the payment of 
VA compensation benefits.

Also, a separate 10 percent rating is granted for scars as a 
residual of the gunshot wound to the left shoulder in 
service, subject to the laws and regulations governing the 
payment of VA compensation benefits.


REMAND

Following the above award of a higher 20 percent rating for 
the surgical resection of the distal third of the left 
clavicle, there remains on appeal the issue of whether a 
still higher rating is warrant for this condition - 
specifically, under the provisions of 38 C.F.R. § 4.71a, DC 
5201, for resulting limitation of motion of the arm.  
As previously mentioned, the Board has decided to grant a 
higher 20 percent rating for this disability due to 
orthopedic impairment that is tantamount to disunion of the 
clavicle and scapula.  However, since these criteria also 
provide that an evaluation may be rendered based upon 
impairment of function of the contiguous joint, this also 
must be considered.

Concerning the range of motion in the veteran's left shoulder 
joint, the March 2004 orthopedic examination report indicates 
he had left shoulder abduction, flexion and rotation each to 
90 degrees, and shoulder extension and rotation to 60 
degrees.  In addition to these objective measurements, it was 
noted that he had painful motion from the first degree to the 
last degree of motion observed.  Further noted was that range 
of motion appeared to be additionally limited by pain, 
fatigue, weakness and lack of endurance following repetitive 
use.  Significantly, however, the examination report does not 
then provide objective findings quantifying the extent of 
additional functional loss (including the extent there is 
additional limitation of motion) attributable to these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  A more in-depth portrayal 
of left shoulder range of motion, including the actual impact 
of functional loss, is needed to evaluate whether the 
criteria have been met for the highest available 30 percent 
rating under DC 5201 -- for limitation of motion of the arm 
to 25 degrees from the side (minor extremity).  Thus, the 
veteran should be scheduled for another examination to assist 
in making this important determination.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also pertinent to the claim for increase for the muscle 
injury, VA regulations on evaluating this type of injury 
provide a potential basis for the award of a higher rating, 
where more than one shoulder muscle group is affected, and 
the record thus far does not definitively resolve whether 
these provisions apply to this case.  The veteran has a 30 
percent rating for severe muscle injury to his left shoulder 
(his non-dominant, i.e., minor upper extremity), under 38 
C.F.R. § 4.73, DC 5302.  This code applies to injuries to 
Muscle Group II, the extrinsic muscles of the shoulder 
girdle.  In accordance with 38 C.F.R. § 4.55, the combined 
rating of muscle groups acting upon a single unankylosed 
joint must be lower than the rating for unfavorable ankylosis 
of that joint, except in the case of groups I and II 
acting upon the shoulder.  Here, while the veteran does not 
presently have ankylosis in his left shoulder, the rating 
corresponding to unfavorable ankylosis of this shoulder (a 
minor extremity) is 40 percent.  See 38 C.F.R. § 4.71a, DC 
5200.  So an evaluation higher than 30 percent remains 
available, provided there is evidence of sufficient 
additional impairment to both Muscle Groups I and II.

The veteran's recent examination to determine the extent of 
muscle injury set forth a description of the affected areas 
for which there was evidence of impairment, and the VA 
examiner identified as those areas of impairment the left 
deltoid and shoulder girdle muscles.  But the rating criteria 
provides that Muscle Group I (DC 5301) pertains to extrinsic 
muscles of the shoulder girdle, as well as Muscle Group II, 
under which the present condition has been evaluated 
(although as explained under section 4.73, each of these 
groups encompasses a separate list of individual muscles, 
respectively).  The requested examination to assess the 
severity of the veteran's disability therefore should include 
more conclusive findings as to which muscle groups have shown 
impairment that is associated with his muscle injury -- in 
particular, whether there is more than one muscle group 
affected, and if so, the degree of severity of those areas of 
impairment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Obtain all relevant VA outpatient 
treatment records dated since September 
2004 from the San Juan VA Medical Center 
(VAMC).  Associate all records received 
with the claims file.

2.	Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
muscle injury of the left shoulder and 
resection of the distal third of his left 
clavicle.  If possible, schedule the 
examination with the physician that 
conducted the March 2004 examinations (for 
orthopedic disability and muscle injury, 
respectively).

With regard to the extent of the muscle 
injury related to the veteran's left 
shoulder disability, it is requested that 
the examiner comment on the present muscle 
injuries associated with this disability, 
and that he/she specifically identify each 
muscle group affected.  This includes 
consideration of Muscle Group II (the 
extrinsic muscles of shoulder girdle), 
under which the veteran's disability is 
presently evaluated, and any involvement 
of Muscle Groups I, III and IV, each of 
which also pertain to the shoulder girdle.  
If the veteran's service-connected 
disability involves more than one muscle 
group, this should be expressly stated.  
The examiner should then render an 
assessment, for each muscle group 
involved, as to whether the injury is 
considered slight, moderate, moderately 
severe, or severe.

Additionally, to determine the extent of 
any resulting limitation of motion from 
the resection of the distal third of the 
left clavicle, conduct range of motion 
testing and report the measurements in 
degrees, also specifying normal range of 
motion for comparison.  Also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
these factors.  This includes instances 
when these symptoms "flare-up" or when 
the left upper extremity is used 
repeatedly over a period of time.  And 
this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

To facilitate responding to the questions 
posed, the claims file must be made 
available for the examiner's review of the 
veteran's pertinent medical history.  This 
includes both a complete copy of this 
remand and the report of his previous 
March 2004 VA examinations.   

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

3.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication. 38 C.F.R. § 
4.2 (2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then, in light of the additional 
evidence obtained, readjudicate the 
veteran's claims for ratings higher than 
30 percent for the muscle injury to his 
left shoulder and for a rating higher than 
20 percent for the surgical resection of 
the distal third of his left clavicle.  
In the event the medical evidence 
establishes his 
service-connected muscle injury involves 
more than one muscle group, the RO (AMC) 
should indicate its consideration of the 
principles of combined ratings for muscle 
injuries under 38 C.F.R. § 4.55, in 
adjudicating his claim for that 
disability.  If his claims are not granted 
to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).








______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


